                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

RESOURCE MANAGEMENT
COMPANY INC.,

     Plaintiff & Counterclaim-Defendant,

v.

WFC DURHAM HOLDINGS VII LLC                         Case No. 3:18-cv-433
and PHILADELPHIA INDEMNITY                          Judge Richardson
INSURANCE COMPANY,                                  Mag. Judge Frensley

     Defendants & Counterclaimants.


                                   JOINT REPORT


        In accordance with the Court’s Order filed April 17, 2020 (Dkt. 53), the parties

confirm that they have made a good faith, but unsuccessful, attempt to resolve the

case. The parties do not believe that ADR would assist in resolving the case.


                                         Respectfully submitted,


                                         s/ Phillip Byron Jones_________
                                         Phillip Byron Jones
                                         EVANS, JONES & REYNOLDS P.C.
                                         401 Commerce Street
                                         Suite 710
                                         Nashville, Tennessee 37219
                                         pjones@ejrlaw.com
                                         Attorneys for Plaintiff/Counter-defendant




{00140839.DOCX / ver: }
     Case 3:18-cv-00433 Document 55 Filed 06/16/20 Page 1 of 2 PageID #: 1271
                                     s/ Eugene N. Bulso, Jr._________
                                     Eugene N. Bulso, Jr.
                                     Paul J. Krog
                                     LEADER, BULSO & NOLAN, PLC
                                     414 Union Street, Suite 1740
                                     Nashville, Tennessee 37219
                                     615-780-4110
                                     615-780-4118
                                     gbulso@leaderbulso.com
                                     pkrog@leaderbulso.com
                                     Attorneys for Defendants/Counter-plaintiff




{00140839.DOCX / ver: }                -2-
    Case 3:18-cv-00433 Document 55 Filed 06/16/20 Page 2 of 2 PageID #: 1272
